And thereupon certain opposing creditors brought a petition into the District Court for review of said finding, whereupon the court on the 30th day of December, 1904, filed its finding and opinion as follows, viz.:
PLATT, District Judge.
The memorandum of the referee, prefixed hereto, states the facts, and the question of law arising therefrom and at issue. It is certainly a rather startling proposition that a mortgage on local chattels, which is faultless in form, properly executed, and recorded in full obedience to our statutes, must lose its efficacy, because the parties thereto, being residents of another state, overlooked or neglected her statutes. The Supreme Court, speaking by Mr. Justice Davis, in Hervey v. R. I. Locomotive Works, 93 U. S. 664-667, 23 L. Ed. 1003, says: “Every state has the right to regulate the transfer of property within its limits.” That being so, it was decided that, if New York and Rhode Island parties saw fit to take their property to Illinois, they by implication consented to be bound by the regulations as to transfer there in force. If the property happens to be in the other state when the parties make their contract, the conclusion reached by the Supreme Court becomes all the more irresistible. To sustain the contention of the objecting creditors in the case before me would be unfortunate from any point of view. It might be subversive of a bedrock principle of commercial life, and, at best, it would lead to the necessity for adopting complicated and useless details, in order that validity might attach to a very simple transaction.
The order of the referee is affirmed.